Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-21-00087-CV

                             POST OAK CLEAN GREEN, INC., and
                            Texas Commission on Environmental Quality,
                                           Appellants

                                                  v.

       GUADALUPE COUNTY GROUNDWATER CONSERVATION DISTRICT,
                             Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 19-1245-CV-C
                            Honorable W.C. Kirkendall, Judge Presiding

                            OPINION ON MOTION FOR REHEARING
Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 12, 2022

REVERSED AND RENDERED

           In this interlocutory appeal, appellants Post Oak Clean Green, Inc. and Texas Commission

on Environmental Quality (“TCEQ”) challenge the trial court’s order denying their pleas to the

jurisdiction in the underlying declaratory judgment action brought by the Guadalupe County

Groundwater Conservation District (the “District”). We conclude the trial court lacks jurisdiction

over the District’s declaratory judgment action under the redundant remedy doctrine. Accordingly,
                                                                                       04-21-00087-CV


we reverse the trial court’s order denying the pleas to the jurisdiction and render a dismissal of the

District’s declaratory judgment action.

       We deny the motion for rehearing filed by the District. However, we withdraw our opinion

and judgment issued June 15, 2022, and substitute this opinion and judgment in its place to clarify

our analysis.

                                           BACKGROUND

       Under the Solid Waste Disposal Act (“SWDA”), TCEQ has the authority to “control[] all

aspects of the management of municipal solid waste.” See TEX. HEALTH & SAFETY CODE ANN.

§ 361.011(a), (b). To carry out these responsibilities, TCEQ has authority to issue permits

authorizing and managing the construction, operation, and maintenance of municipal solid waste

landfills. Id. § 361.061. TCEQ is also the “principal authority in the state on matters relating to

the quality of the water in the state.” TEX. WATER CODE ANN. § 26.127(a). TCEQ must consider

“water pollution control and water quality aspects” in matters relating to municipal solid waste

management. TEX. HEALTH & SAFETY CODE ANN. § 361.011(d). TCEQ requires applications for

municipal solid waste permits to contain information concerning groundwater protection and

provides for the monitoring of groundwater once landfills are operational. See 30 TEX. ADMIN.

CODE § 330.61(c), (d), (j), (k) (application requirements); id. § 330.63(f), § 330.401(a), (b), (e),

(f) (monitoring requirements).

       The Guadalupe County Groundwater Conservation District was created by the Legislature

in 1997, and approved by the voters in 1999, to conserve, preserve, protect, and recharge

groundwater as well as to prevent waste and degradation of groundwater. See TEX. CONST. art.

16, § 59; Guitar Holding Co. v. Hudspeth Cnty. Underground Water Conservation Dist. No. 1,

263 S.W.3d 910, 912 & n.1 (Tex. 2008). Under the authority granted in Chapter 36 of the Water

Code, groundwater conservation districts have broad authority to fulfill their purposes through


                                                 -2-
                                                                                     04-21-00087-CV


rulemaking. Guitar Holding, 263 S.W.3d at 912; TEX. WATER CODE ANN. § 36.0015 (groundwater

conservation districts’ rules are “the state’s preferred method of groundwater management”).

Section 36.102 grants conservation districts the authority to enforce their rules “by injunction,

mandatory injunction, or other appropriate remedy in a court of competent jurisdiction.” TEX.

WATER CODE ANN. § 36.102(a). In 2001, the District adopted a series of rules for the purpose of

carrying out its powers and duties under Chapter 36 of the Water Code. One of the rules adopted

by the District is Rule 8.1 pertaining to “Solid, Hazardous or Radioactive Waste.” In relevant part,

Rule 8.1 states, “In no event may waste or sludge be permitted to be applied in any manner in any

outcrop area of any aquifer within the . . . District.”

        In 2013, Post Oak filed an application with the TCEQ for a permit to construct and operate

a municipal solid waste landfill located “within the outcrop area of the Carrizo-Wilcox aquifer

recharge zone” in the District’s area. The District submitted an objection to TCEQ that the location

of the proposed landfill would violate its Rule 8.1. During the next five years, Post Oak and other

intervening parties, including the District, participated in the TCEQ administrative review process

of Post Oak’s permit application which consisted of the submission of additional documents and

information concerning the hydrogeology of the site and other matters, public comments and

TCEQ responses, public meetings, and two contested case hearings.

        On August 27, 2018, TCEQ issued a final order granting a permit authorizing Post Oak to

construct and operate the landfill at the proposed location. As authorized by the SWDA, the

District filed a suit for judicial review of the TCEQ order granting the permit in Travis County

district court. See TEX. HEALTH & SAFETY CODE ANN. § 361.321. The administrative appeal

remains pending. See Stop Post Oak Dump, Guadalupe County Groundwater Conservation

District, City of Schertz, City of Seguin, and the Schertz-Seguin Local Government Corp. v. TCEQ,

Cause No. D-1-GN-18-007000, pending in the 201st Judicial District Court, Travis County, Texas.


                                                  -3-
                                                                                                    04-21-00087-CV


         In 2019, the District filed the instant lawsuit against Post Oak seeking a declaratory

judgment that its Rule 8.1 prohibits construction and operation of the permitted landfill at the

proposed site. 1 See TEX. CIV. PRAC. & REM. CODE ANN. § 37.004 (“UDJA”). TCEQ filed a

petition in intervention. Post Oak and TCEQ filed pleas to the jurisdiction alleging the trial court

lacks subject matter jurisdiction because TCEQ has exclusive jurisdiction over the siting and

permitting of municipal solid waste landfills pursuant to the pervasive regulatory scheme set forth

in the SWDA and Water Code. 2 Post Oak and TCEQ also asserted the trial court lacks jurisdiction

because the District must first exhaust its administrative remedies and its declaratory judgment

action seeks substantially the same relief as its administrative appeal of the permit order and is

therefore barred by the redundant remedies doctrine. Neither party attached any evidence to their

plea to the jurisdiction.

         After a hearing, the trial court signed a general order on February 24, 2021 denying the

pleas to the jurisdiction. The order expressly adopts and incorporates a portion of a prior summary

judgment order signed by the trial court on January 16, 2015, before TCEQ issued its order

granting the permit in 2018. The incorporated portion of the January 16, 2015 order held: (1) a

UDJA action may be used to interpret conservation district rules for enforcement purposes; (2)

TCEQ’s authority under the SWDA does not impliedly preempt the District’s authority to make

or enforce its Rule 8.1; and (3) the District’s Rule 8.1 is not unconstitutionally vague. Post Oak

and TCEQ both appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8).


1
 The District first sought the same declaratory relief in 2014, but we held the controversy was not ripe because TCEQ
had not yet granted the landfill permit. We therefore reversed the trial court’s order denying the pleas to the
jurisdiction filed by Post Oak and TCEQ and dismissed the District’s lawsuit without prejudice. See Tex. Comm’n on
Envtl. Quality v. Guadalupe Cnty. Groundwater Conservation Dist., No. 04-15-00433-CV, 2016 WL 1371775 (Tex.
App.—San Antonio Apr. 6, 2016, no pet.) (mem. op.).
2
 Post Oak asserted in the alternative that TCEQ has primary jurisdiction to interpret and apply its own rules based on
its expertise and the need for uniformity. See Subaru of Am., Inc. v. David McDavid Nissan, Inc., 84 S.W.3d 212, 221
(Tex. 2002) (explaining primary jurisdiction doctrine).


                                                        -4-
                                                                                       04-21-00087-CV


                                            DISCUSSION

       On appeal, Post Oak and TCEQ argue the trial court erred in denying their pleas to the

jurisdiction because TCEQ has exclusive jurisdiction over siting and permitting decisions for

municipal solid landfills under the SWDA. Post Oak and TCEQ also argue the District has not

exhausted its administrative remedies and its declaratory judgment action is barred by the

redundant remedies doctrine. The District disagrees, arguing that its suit for declaratory judgment

pertains only to interpretation of its own Rule 8.1 for purposes of enforcement, and does not

interfere with TCEQ’s authority over the siting of landfills.

       Plea to the Jurisdiction

       A plea to the jurisdiction challenges a trial court’s authority to determine the subject matter

of the suit. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000). Whether the trial

court has subject matter jurisdiction over the District’s claim for declaratory relief is a question of

law that we review de novo. City of San Antonio v. Smith, 562 S.W.3d 75, 79 (Tex. App.—San

Antonio 2018, pet. denied) (citing Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217,

226 (Tex. 2004)). “Our ultimate inquiry is whether the particular facts presented affirmatively

demonstrate a claim within the trial court’s subject-matter jurisdiction.” Id. “A plea to the

jurisdiction is a dilatory plea [used] to defeat a cause of action without regard to whether the claims

asserted have merit.” Bland, 34 S.W.3d at 554.

       Redundant Remedies Doctrine

       TCEQ and Post Oak argue the trial court erred in denying their pleas to the jurisdiction

because the District’s UDJA claim is barred by the “redundant remedies” doctrine. “Under the

redundant remedies doctrine, courts will not entertain an action brought under the UDJA when the

same claim could be pursued through different channels.” Patel v. Tex. Dep’t of Licensing &

Regulation, 469 S.W.3d 69, 79 (Tex. 2015). The power of a court to issue a declaratory judgment


                                                 -5-
                                                                                      04-21-00087-CV


in the face of administrative proceedings is limited. Kuntz v. Khan, No. 03-10-00160-CV, 2011

WL 182882, at *4 (Tex. App.—Austin Jan. 21, 2011, no pet.) (mem. op.). “[W]hen a plaintiff

invokes a statutory means of attacking an agency order, the trial court lacks jurisdiction over an

additional claim under the UDJA that would merely determine the same issues and provide

substantively the same relief as the statutory remedy.” Tex. Dep’t of Ins., Div. of Workers’

Compensation v. Brumfield, No. 04-15-00473-CV, 2016 WL 2936380, at *5 (Tex. App.—San

Antonio May 18, 2016, no pet.) (mem. op.); see Cervantes v. N.H. Ins. Co., No. 04-12-00722-CV,

2013 WL 3486824, at *2 (Tex. App.—San Antonio July 10, 2013, pet. denied) (mem. op.) (“When

a statute provides a method for attacking an agency order, a declaratory judgment action directed

at that order will not lie.”) (citation omitted); Aaron Rents, Inc. v. Travis Cent. Appraisal Dist.,

212 S.W.3d 665, 669 (Tex. App.—Austin 2006, no pet.) (en banc) (“When a statute provides an

avenue for attacking an agency order, a declaratory judgment action will not lie to provide

redundant remedies.”).

       Under the SWDA, the Legislature provided a statutory remedy of judicial review of a

TCEQ final order on a permit application for a municipal solid waste landfill in a contested case.

TEX. HEALTH & SAFETY CODE ANN. § 361.321(a); see TEX. WATER CODE ANN. § 5.351

(authorizing judicial review of acts by TCEQ); see also TEX. GOV’T CODE ANN. § 2001.171

(authorizing an aggrieved party who has exhausted all administrative remedies within a state

agency to seek judicial review of a final decision in a contested case). The District has availed

itself of the statutory right to judicial review and seeks reversal of the Post Oak permit order. See

TEX. GOV’T CODE ANN. § 2001.174 (in a judicial appeal of an administrative order, the court may

affirm or reverse the agency decision in whole or in part or may remand the case for further

proceedings before the agency). As noted, supra, the administrative appeal is pending.




                                                -6-
                                                                                       04-21-00087-CV


       In its UDJA suit, the District seeks a declaration that Post Oak’s operation of the permitted

landfill at the proposed site will violate its Rule 8.1 – because the landfill site is over an aquifer

recharge zone. Specifically, the District seeks a declaration that “Rule 8.1 prohibits [Post Oak]

from operating a solid waste disposal facility . . . at its proposed site . . . [because it is] on the

outcrop of the Carrizo-Wilcox Aquifer recharge area.” On appeal, the District asserts the two

proceedings are not redundant because the administrative appeal is directed at the findings of fact

and conclusions of law underlying TCEQ’s permit order, while the declaratory judgment action

merely seeks a judicial interpretation of Rule 8.1 for purposes of later enforcement. See TEX.

WATER CODE ANN. § 36.102(a) (authorizing a groundwater conservation district to enforce its

rules “by injunction, mandatory injunction, or any other appropriate remedy in a court of

competent jurisdiction”). In its UDJA petition, the District does not expressly request injunctive

relief from the trial court based on its interpretation of Rule 8.1. At the hearing on the pleas to the

jurisdiction, counsel for the District noted that, “an injunction would be next” if the District

prevails in its UDJA suit.

       The UDJA generally authorizes claimants whose rights, status, or other legal relations are

affected by a statute to have the construction or validity of the statute determined and to obtain a

declaration of rights under the statute. TEX. PRAC. & CIV. REM. CODE ANN. § 37.004(a). The

UDJA does not, however, enlarge a trial court’s jurisdiction, but is “merely a procedural device

for deciding cases already within a court’s jurisdiction.” Tex. Dep’t of Transp. v. Sefzik, 355

S.W.3d 618, 621-22 (Tex. 2011) (per curiam) (quoting Tex. Parks & Wildlife Dep’t v. Sawyer

Trust, 354 S.W.3d 384, 388 (Tex. 2011)). A litigant’s “couching its requested relief in terms of

declaratory relief does not alter the underlying nature of the suit.” Sawyer Trust, 354 S.W.3d at

388; see McLane Co. v. Tex. Alcoholic Beverage Comm’n, 514 S.W.3d 871, 876 (Tex. App.—

Austin 2017, pet. denied) (same).


                                                 -7-
                                                                                      04-21-00087-CV


       Here, the District’s UDJA claim seeking a declaration that Rule 8.1 prohibits operation of

the landfill ultimately seeks “substantively the same relief” as its administrative appeal – to block

Post Oak’s operation of a solid waste landfill at the proposed site. See Brumfield, 2016 WL

2936380, at *5; Cervantes, 2013 WL 3486824, at *2; see also McLane, 514 S.W.3d at 877-78

(holding appellant had a statutory channel by which to obtain same the relief sought through its

UDJA ultra vires claims, i.e., production of the information under the Public Information Act, and

so its UDJA claims were redundant and not justiciable); Optimal Utils., Inc. v. Smitherman, No.

13-16-00385-CV, 2017 WL 3431788, at *2 (Tex. App.—Corpus Christi-Edinburg Aug. 10, 2017,

pet. denied) (mem. op.) (holding that both the administrative appeal and the UDJA suit sought the

same remedy, “reversal of the Commission’s final order to shut in the Duncan well”).

       The District argues its UDJA action is not redundant of its administrative appeal because

the remedies it seeks in the two cases are not identical, i.e., it only seeks construction of Rule 8.1

in the UDJA suit and seeks reversal of the permit order in the administrative appeal. However,

the distinction is illusory. Whether the District obtains a reversal of TCEQ’s permit order through

its administrative appeal or obtains a declaratory judgment stating operation of the permitted

landfill is prohibited by Rule 8.1, it will have obtained substantially the same relief – the landfill

will not be operated. In that sense, the District’s declaratory relief is “directed at” the TCEQ’s

order overruling the District’s objections and granting the permit to Post Oak. If the District

prevailed in both the UDJA action and the administrative appeal, the ultimate relief would be the

same – no landfill at that site. See Cervantes, 2013 WL 3486824, at *2. As Post Oak asserts,

“Despite couching the relief sought as a declaration of rights, the effective purpose of the

declaratory action is to deny Post Oak the ability to use the permit that has been lawfully issued

by the Commission.”




                                                 -8-
                                                                                       04-21-00087-CV


       In sum, a decision favorable to the District in the administrative appeal would reverse the

TCEQ order and therefore would obviate the need for the declaratory relief the District seeks with

respect to Rule 8.1. Thus, the substantive relief sought by the District in the administrative appeal

and its UDJA action is the same – prohibiting operation of the landfill at the site. Because the

declaration sought by the District that Rule 8.1 prohibits Post Oak’s operation of a landfill at the

site does not extend beyond the relief provided by a reversal of the agency’s permit order, we hold

the District’s UDJA action is redundant of its administrative appeal; therefore, the trial court lacks

jurisdiction over the UDJA suit. See SWEPI LP v. R.R. Comm’n, 314 S.W.3d 253, 268 (Tex.

App.—Austin 2010, pet. denied) (the redundant remedies doctrine is jurisdictional and a plea to

the jurisdiction may be granted solely on that basis).

       Based on our disposition of the appeal on the redundant remedies ground, we do not reach

the other appellate issues raised by Post Oak and TCEQ.

                                           CONCLUSION

       Based on the foregoing reasons, we reverse the trial court’s order denying the pleas to the

jurisdiction filed by Post Oak and TCEQ, and render judgment dismissing the District’s UDJA

lawsuit.


                                                         Liza A. Rodriguez, Justice




                                                 -9-